DETAILED ACTION

Remarks
In response to the amendment filed 1/25/22, claims 1, 15, 20, and 21 have been amended.  Claims 1, 5, 6, 8-13, and 15-21 are pending in the application, of which claims 1, 20, and 21 are presented in independent form.  

In view of the Examiners Amendment, authorized by the Attorney of Record, claim 1 is further amended by the examiner (details provided below).


EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Jose Nunez on February 18 2022.

The claims of the instant application are amended as follows.  This claim listing replaces all previous listings of claims in the instant application.

Claim 1 (Currently Amended) A system, comprising: 

receive a set of previously run queries for selecting logs from log data, each log comprising data collected during operation of one or more computer systems; 
determine a set of query fragments contained in the set of previously run queries, wherein at least one query fragment in the set of query fragments includes less than all words in one of the previously run queries; 
access a set of logs in the log data; 
for each log in the set of logs: 
determine which query fragments, in the set of query fragments, are contained in the log; and 
generate a bitset for the log based on the query fragments contained in the log, wherein each bit in the bitset corresponds to one query fragment in the set of query fragments, wherein each bit in the bitset indicates whether the log contains the query fragment associated with the bit; 
for each generated bitset, determine a number of logs in the set of logs that match the bitset; 
for each generated bitset, based on the determined number of logs for the bitset, generate a partition in the log data for the logs having the bitset, wherein logs having the bitset are placed in the partition; and 
index the logs in the log data belonging to the partition; and     
a memory coupled to the one or more processors and configured to provide the one or more processors with instructions.



Allowance
Claims 1, 5, 6, 8-13, and 15-21 (renumbered as claims 1-16) are allowed over the prior art.

The following is an examiner’s statement of reasons for allowance:
The applicant’s amendment, filed on 1/25/22, and the examiner's amendment authorized by the attorney of record on 2/18/22, overcome the cited prior art with respect to the independent claims:
“receive a set of previously run queries for selecting logs from log data, each log comprising data collected during operation of one or more computer systems; 
determine a set of query fragments contained in the set of previously run queries, wherein at least one query fragment in the set of query fragments includes less than all words in one of the previously run queries; 
access a set of logs in the log data; 
for each log in the set of logs: 
determine which query fragments, in the set of query fragments, are contained in the log; and 
generate a bitset for the log based on the query fragments contained in the log, wherein each bit in the bitset corresponds to one query fragment in the set of query fragments, wherein each bit in the bitset indicates whether the log contains the query fragment associated with the bit; 

for each generated bitset, based on the determined number of logs for the bitset, generate a partition in the log data for the logs having the bitset, wherein logs having the bitset are placed in the partition; and 
index the logs in the log data belonging to the partition;”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The prior art of record does not disclose, teach, or suggest the above claimed limitations (in combination with all other features in the claim).

Branch et al. (US 2015/0088898) teaches creating a binary vector for portions of queries (pa 0078).  However, this vector is not used to "generate a partition in the log data for the logs having the bitset, wherein logs having the bitset are placed in the partition."

Kushmerick (US 2015/0372855) clusters event messages in accordance with a threshold (pa 0073).  However, Kushmerick doesn't disclose "generate a bitset for the log based on the query fragments contained in the log, wherein each bit in the bitset 

Forman et al. (US 8,117,215) teaches distributing each partitioned data set by generally localizing search terms for the RIS that have some query-centric correlation (abstract).  Forman does not disclose "generate a bitset for the log based on the query fragments contained in the log, wherein each bit in the bitset corresponds to one query fragment in the set of query fragments, wherein each bit in the bitset indicates whether the log contains a the query fragment associated with the bit; for each generated bitset, determine a number of logs in the set of logs that match the bitset; for each generated bitset, based on the determined number of logs for the bitset, generate a partition in the log data for the logs having the bitset, wherein logs having the bitset are placed in the partition."
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169